Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 2/17/2022. The amendments to claim 22 necessitated the new grounds of rejections as set forth in this office action. Accordingly, this action has been made final.
2.	The instant application claims priority from provisional application 62650838, filed 03/30/2018.

Claim status
3.	In the claim listing of 2/17/2022 claims 1, 3-8, 10, 17, 22-24, 34, 36-42 and 45-46 are pending in this application and are under prosecution. Claim 22 is amended. Claims 2, 9, 11-16, 18-21, 25-33, 35, 43-44, and 47-94 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
4.	The previous rejection of claims 22-24 under 35 USC 102(a)(1) as being anticipated by Kim has been withdrawn in view of amendment to claim 22 requiring the oligonucleotides bound to beads .
5.	The previous rejection of claims 22-24 under 35 USC 102(a)(1) as being anticipated by Brown et al has been withdrawn in view of amendment to claim 22 requiring the oligonucleotides bound to beads.

6.	The previous rejection of claims 45 and 46 under 35 USC 102(a)(1) as being anticipated by Samanta has been withdrawn in view of persuasive arguments made by the applicant that while Samanta does disclose using a polynucleotide kinase for modifying the 5' end of a RNA, it only discloses the use of a polynucleotide kinase for
5'-end phosphorylation of an in vitro transcribed RNA (see, e.g., page 1315 of Samanta, bottom of left column). 
	However, upon further consideration new grounds of rejections are set forth in this office action necessitated by the amendments to claim 22.

Claim Rejections - 35 USC § 102
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler et al (Nano Lett. 2010, 10, 1477-1480).
	Claim interpretation: With regard to the preamble of “A plurality of single-cell barcode-adaptors”, MPEP 2111.02 makes it clear that "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Accordingly, single cell barcode adaptors are not required components of claims 22-24 (emphasis underlined by the examiner).
The instant specification does not provide a limiting definition for the term “oligonucleotide”. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the oligonucleotide (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the “oligonucleotide” encompasses not only oligonucleotide but also DNA or nucleic acid or polynucleotide or adaptor/linker oligonucleotide, wherein the oligonucleotide can comprise dinucleotide. 
The required limitations of instant claim 22 as amended with alternate claim language “or” are i) oligonucleotides, wherein the oligonucleotides are bound to beads; and ii) either an azide group or an alkyne conjugated at or near the 5' end of the oligonucleotides.
Regarding claims 22-24, Cutler teaches i) oligonucleotides, wherein the oligonucleotides are bound to beads (i.e., particles); and ii) an alkyne conjugated at the 5' end of the oligonucleotides, wherein the oligonucleotides comprise the same nucleotide sequence and wherein the oligonucleotides do not comprise the same nucleotide sequence (compare sequence 1 vs sequence 2) (Scheme 1 and its associated descriptions in the text).

    PNG
    media_image1.png
    317
    746
    media_image1.png
    Greyscale


9.	Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (Biomacromolecules 2012, 13, 1981-1989).
Regarding claims 22-23, Thompson teaches an alkyne substituted HSV capture probes (i.e., oligonucleotides) covalently grafted to the polymer brush on the nanoparticle via copper-catalyzed azide/alkyne cycloaddition (CuAAC) coupling reaction (Figure 1 as shown below), which meets the limitation of i) oligonucleotides, wherein the oligonucleotides are bound to beads (i.e., particle); and an alkyne conjugated near the 5' end of the oligonucleotides, which also meet the limitations of claim 23 of the oligonucleotides comprise the same nucleotide sequence.
		
    PNG
    media_image2.png
    696
    852
    media_image2.png
    Greyscale

	As discussed above in claim interpretation section, the limitation of “single -cell barcode adaptors” is only in the preamble but not as required component in the body of .

Conclusion
10.	Claims 22-24 are rejected. Claims 1, 3-8, 10, 17, 34, 36-42 and 45-46 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634